UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    06/03/2019
---------------------------------------------------------------X
                                                               :
IN RE APPLICATION OF REIKO ASO FOR :                               OPINION AND ORDER
AN ORDER PURSUANT TO                                           :
28 U.S.C. § 1782 TO CONDUCT                                    :   19 MC 190 (JGK) (JLC)
DISCOVERY FOR USE IN FOREIGN                                   :
PROCEEDINGS.                                                   :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Before the Court is an application submitted by Petitioner Reiko Aso

(“Petitioner” or “Reiko”) for an order to obtain discovery for use in a foreign

proceeding pursuant to 28 U.S.C. § 1782. Petitioner requests leave to serve

subpoenas on AllianceBernstein L.P. (“AB”), Citibank, N.A. (“Citibank”), JPMorgan

Chase Bank, N.A. (“Chase”), Bank of America, N.A. (“BoA”), and Newport Group,

Inc. (“Newport”). The subpoenas seek evidence in connection with divorce

proceedings currently pending in the Tokyo High Court between Petitioner and

Respondent Takeo Aso (“Respondent” or “Takeo”). For the reasons set forth below,

Petitioner’s application is granted.

                                           I. BACKGROUND

        A. Prior Proceedings in Japan

        The following facts are taken from the parties’ submissions. Reiko and Takeo

married in Japan on July 26, 1997. Declaration of Matthew Presseau, Esq., dated

April 11, 2019 (“Presseau Decl.”), Exhibit (“Exh.”) 5 (Affidavit of Reiko Aso dated

April 2, 2019 (“Reiko Aff.”), at ¶ 5), Dkt. No. 4-3. Immediately after the couple




                                                        1
married, Takeo commenced employment with AB in New York City. Id.;

Memorandum of Law in Opposition (“Opp.”), Exh. B (Affidavit of Takeo Aso dated

May 16, 2019 (“Takeo Aff.”), at ¶ 6), Dkt. No. 18. After requesting a transfer to New

York from her own employer, Reiko followed suit in 1998. Reiko Aff. at ¶ 5. In

2002, after several years in New York, Takeo was transferred by AB to Tokyo to set

up a local branch for the company. Id. at ¶ 6; Takeo Aff. at ¶ 6. Not long after

Takeo’s transfer, Reiko learned she was pregnant with their child. She wished to

join her husband in Japan but was not able to move back due to a difficult

pregnancy. Reiko Aff. at ¶ 6. On July 26, 2003, Reiko gave birth in New York to

the couple’s daughter Sasha. Id. at ¶ 7.

       Less than a year after giving birth, in the spring of 2004, Reiko learned that

Takeo had been having an affair with a colleague in Tokyo, id., though Takeo claims

his relationship with Reiko had already broken down by then. Takeo Aff. at ¶ 10.

According to Reiko, the couple attempted to work on their marriage, Reiko Aff. at

¶ 7, but Takeo ultimately filed for divorce in December 2005. Takeo Aff. at ¶ 5.

However, the Tokyo Family Court denied Takeo’s application for divorce. Id.; Reiko

Aff. at ¶ 8.

       More than a decade later, on March 11, 2016, Takeo again filed for divorce.

Reiko Aff. at 12; Takeo Aff. at ¶ 4. During the divorce proceedings, Takeo claims to

have provided the court with financial records through the date of separation in

2005. Takeo Aff. at ¶¶ 8, 18. Takeo contends that under Japanese law, “a married

couple does not need to disclose assets of each party beyond the date of the couple’s




                                           2
separation.” Id. at ¶ 8. Reiko, however, suspects Takeo moved marital assets to

undisclosed accounts around the time of his affair. Reiko Aff. at ¶ 13. According to

Reiko’s Japanese counsel, Atsushi Shiraki, Japanese civil procedure provides for

gathering not only new evidence but also evidence in foreign jurisdictions. Presseau

Decl., Exh. 4 (Affidavit of Atsushi Shiraki dated April 2, 2019 (“Shiraki Aff.”), at

¶¶ 10–12). Japanese practitioner and former judge Masyuki Otsuka, Esq. further

explains that Reiko may be entitled to “property obtained through the cooperation

of both parties” which “continued even after the separation date.” Memorandum of

Law in Reply (“Reply”), Exh. 7 (Affidavit of Masyuki Otsuka, Esq., dated May 22,

2019 (“Otsuka Aff.”), at ¶¶ 7–9, 13–14), Dkt. No. 21-1. Otsuka adds that “for

distribution of property, the court considers not only the ‘amount of property

obtained through the cooperation of both parties’ but also ‘all other circumstances’;

the amount of property obtained by each party will be included in ‘all other

circumstances’ up to the end of the oral argument.” Id. at ¶ 8. Nonetheless, when

Reiko petitioned the Tokyo Family Court in December 2017 to order disclosure of

Takeo’s financial record through the end of 2017, her petition was summarily

denied. Takeo Aff. at ¶ 18; Opp., Exh. G.

      On March 4, 2019, the Tokyo Family Court rendered final judgment granting

divorce, dividing marital assets, and ordering Takeo to pay Reiko a lump sum of one

million Japanese yen. Opp., Exh. C; Reiko Aff. at ¶ 15. Reiko timely appealed the

Tokyo Family Court’s judgment to the Tokyo High Court on March 18, 2019, on the




                                            3
ground that the judgment was rendered based on an incomplete net worth record

submitted by Takeo. Reiko Aff. at ¶ 15.

      B. The Application in this Court

      On April 12, 2019, Reiko filed an ex parte application in this Court, seeking

an order pursuant to 28 U.S.C. § 1782 to conduct discovery for use in her appeal.

See Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings (“Application”), Dkt. No. 1; Memorandum

of Law (“Pet. Memo.”), Dkt. No. 4. Specifically, Reiko seeks document production

from the New York offices of Citibank, Chase, BofA, and Newport, with which Reiko

claims her ex-husband held banking and/or investment accounts. See Application

at 1–2; Presseau Decl., Exh. 2. 1 Reiko also seeks document production and

deposition testimony from New York-based AB, from which she had previously

acquired information in the Japanese proceedings, to obtain additional evidence

related to Takeo’s employment and compensation. See Application at 1–2; Presseau

Decl., Exh. 2.

      Pursuant to the Court’s Order dated April 19, 2019, see Dkt. No. 6, Reiko

served the Application on all interested parties, including AB, Citibank, Chase,

BofA, and Newport. See Dkt. Nos. 11–15. Takeo filed his opposition papers on May

17, 2019, arguing that the statutory elements for approving an application under

§ 1782 have not all been met, certain discretionary factors weigh against ordering

the sought-for discovery, and the objective underlying the statute would not be


1The proposed subpoenas to these non-parties are attached as an exhibit to the
Presseau declaration. See Presseau Decl., Exh. 2.


                                          4
advanced if the relief Reiko is seeking was granted. See Opp. at 1–3. No other

party has submitted any papers in response to the Application.

      By Order dated May 3, 2019, this Application was referred to me for

resolution. See Dkt. No. 7. I have authority to decide Petitioner’s request for

discovery under § 1782 by means of an Opinion and Order as it is a non-dispositive

matter. See, e.g., In re Hulley Enters., Ltd., 358 F. Supp. 3d 331, 341–42 (S.D.N.Y.

2019) (application brought under 28 U.S.C. § 1782 is “non-dispositive” matter

within meaning of Fed. R. Civ. P. 72(b) and thus may be decided by Opinion and

Order).

                                 II.    DISCUSSION

      A. Legal Standards

      Under 28 U.S.C. § 1782, “[t]he district court in which a person resides or is

found may order him to give his testimony or statement or to produce a document or

other thing for use in a proceeding in a foreign or international tribunal . . . [t]he

order may be made . . . upon the application of any interested person and may direct

that the testimony or statement be given, or the document or other thing be

produced, before a person appointed by the court.” 28 U.S.C. § 1782(a).

Accordingly, a district court has jurisdiction to grant an application under 28 U.S.C.

§ 1782 if the following statutory requirements are met:

      (1) the person from whom discovery is sought resides or is found within
      the district; (2) the discovery is for use in a proceeding before a foreign
      or international tribunal; and (3) the application is made by a foreign
      or international tribunal or any interested person.




                                            5
Kiobel by Samkalden v. Cravath, Swaine & Moore, LLP, 895 F.3d 238, 243 (2d Cir.

2018) (citation omitted); see also In re Application of Microsoft Corp., 428 F. Supp.

2d 188, 192 (S.D.N.Y. 2006) (citing Schmitz v. Bernstein, Liebhard & Lifshiftz, LLP,

376 F.3d 79, 83 (2d Cir. 2004)).

      If the statutory requirements are met, a district court, in its discretion, may

grant the application. Kiobel, 895 F.3d at 244. The Supreme Court has identified

four discretionary factors (referred to below as the Intel factors) a district court may

consider when ruling on a § 1782(a) request: (1) whether the person from whom the

discovery is sought is a participant in the foreign proceeding; (2) the nature of the

foreign tribunal, the character of the proceedings underway abroad, and the

receptivity of the foreign government or the court or agency abroad to U.S. federal-

court judicial assistance; (3) whether the § 1782 request conceals an attempt to

circumvent foreign proof-gathering restrictions or other policies of a foreign country

or the United States; and (4) whether the § 1782 application contains unduly

intrusive or burdensome discovery requests. Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241, 264–65 (2004). Courts must exercise their discretion in light of

the “twin aims” of § 1782: “providing efficient assistance to participants in

international litigation and encouraging foreign countries by example to provide

similar means of assistance to our courts.” Intel, 542 U.S. at 252 (citation omitted).




                                           6
         B. Statutory Elements

         The Court has reviewed Reiko’s application and determined that all of the

statutory requirements have been satisfied. Each element will be addressed in turn

below.

               1. Residency Requirement

         Section 1782 provides that “[t]he district court of the district in which a

person resides or is found” may order discovery to be taken from that person. 28

U.S.C. § 1782(a). Based on the evidence that was provided, the Court finds that

Citibank, Chase, BofA, and Newport are found in the Southern District of New

York. See Presseau Decl., Exh. 6 (Proof of Residence). Takeo does not dispute that

these entities are found in this District.

         Moreover, the Court finds that AB listed Manhattan as its global

headquarters in its most recent SEC disclosure. See id. Takeo acknowledges that

AB, by whom he was previously employed, is found in this District but claims he

now works for its U.K. subsidiary (AllianceBernstein Ltd.) and previously worked

for its Japanese subsidiary (AllianceBernstein Japan). Takeo Aff. at ¶ 6. Thus,

according to Takeo, Petitioner’s request for documents related to his employment

with AB’s U.K. and Japanese subsidiaries fails to satisfy the first requirement of

§ 1782. See Opp. at 13.

         The Court is not persuaded by this argument. That Takeo is (and was)

employed by AB’s foreign subsidiaries does not necessarily mean that AB itself, as

the corporate parent, does not possess any relevant documents. Typically, the




                                             7
distinction between the parent and its subsidiaries would prevent the discovery of

the foreign subsidiaries’ documents simply by serving the United States parent

company. See, e.g., Carte Blanche (Singapore) Pte, Ltd. v. Diner’s Club Int’l, Inc., 2

F.3d 24, 45 (2d Cir. 1993) (“Generally speaking, a parent corporation and its

subsidiary are regarded as legally distinct entities and a contract under the

corporate name of one is not treated as that of both.”). Takeo, however, commenced

his employment with the corporate parent in New York before being transferred to

Tokyo to set up a branch office. Takeo Aff. at ¶ 6. Moreover, AB had apparently

been able to obtain documents from its Japanese subsidiary without difficulty when

it provided them in the earlier proceeding in Japan. See Pet. Memo at 10; Reiko Aff.

at ¶ 17; Opp. at 12. Even if Takeo now works for its London office, AB appears to

have the ability to obtain documents from its foreign subsidiaries such that they

would be in the District for production in response to the subpoena. However, to the

extent the AB subpoena seeks discovery of documents or other information that is

not located in this District, such evidence is beyond the reach of a § 1782 subpoena.

See, e.g., Purolite Corp. v. Hitachi America, Ltd., No. 17-MC-67 (PAE), 2017 WL

1906905, at *2.

      For these reasons, the Court finds that the entities from which Reiko seeks

discovery are all located in this District.

             2. For Use in a Foreign or International Tribunal

      The Court next considers whether the judicial assistance sought by Reiko

satisfies the requirement “for use in a proceeding in a foreign or international




                                              8
tribunal.” 28 U.S.C. § 1782(a). Reiko asserts that the discovery will be used in the

appeal pending before the Tokyo High Court. See Pet. Memo. at 7; Reiko Aff. at ¶ 4.

Takeo contends that the information Reiko seeks will not be for use in the Japanese

proceeding because (1) Japanese appellate courts do not consider new evidence; (2)

he has already submitted the required information and therefore the information

Reiko seeks is not relevant; and (3) the Tokyo High Court, if petitioned by Reiko

with a similar discovery request, may not review such a request. See Opp. at 8–9.

      Takeo appears to conflate admissibility of the evidence with “use in a

proceeding.” To be clear, § 1782 contains no requirement that particular evidence

be admissible in an ongoing foreign proceeding. Contrary to Takeo’s assertions, the

Second Circuit has never held that in order for discovery sought pursuant to § 1782

to be “for use” in a foreign proceeding, it must be admissible under the rules of the

foreign tribunal. Rather, “[i]n analyzing the second element . . . [the Circuit has] . .

. previously focused on two questions: (1) whether a foreign proceeding is

adjudicative in nature; and (2) when there is actually a foreign proceeding.”

Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 27 (2d Cir. 1998).

      Moreover, construing § 1782’s “for use” provision to contain an admissibility

requirement would run counter to the Second Circuit’s admonition against reading

additional barriers into the plain language of § 1782. See In re Application of

Gianoli Aldunate, 3 F.3d 54, 59 (2d Cir. 1993) (declining to read foreign

discoverability requirement into plain language of § 1782 and observing that “[a]s

we recently made clear in Malev, we are not free to read extra-statutory barriers to




                                           9
discovery into section 1782.”) (citing In re Application of Malev Hungarian Airlines,

964 F.2d 97, 100 (2d Cir. 1992)). Such a construction would also require district

courts to predict or construe the substantive law of the foreign jurisdiction, which

would place a “significant burden on the litigants and the federal district courts,”

and “would seem to exceed the proper scope of section 1782.” Euromepa v. S.A. v. R.

Esmerian, Inc., 51 F.3d 1095, 1099 (2d Cir. 1995) (citing John Deere Ltd. v. Sperry

Corp., 754 F.2d 132, 136 (3d Cir. 1985); Walter B. Stahr, Discovery Under 28 U.S.C.

§ 1782 for Foreign and International Proceedings, 30 Va. J. Int’l. L. 597, 613 (1990)).

      The Court, therefore, agrees with those courts that have considered the issue

and concluded that discovery assistance pursuant to § 1782 is not dependent upon

the ultimate admissibility in the foreign jurisdiction of the evidence sought. See,

e.g., In re Application of Grupo Qumma, No. M8-85 (DC), 2005 WL 937486, at *2

(S.D.N.Y. April 22, 2005) (“for use” requirement not “limited to the actual receipt of

materials into evidence in the foreign proceedings. It is sufficient that the evidence

will be offered by [Petitioner]; that constitutes ‘for use.’”). The evidence being

sought through this § 1782 application is “for use” in proceedings before the Tokyo

High Court, which qualifies as a “proceeding in a foreign . . . tribunal.” Intel, 542

U.S. at 257–58. The Court concludes that the evidence sought by Reiko is “for use”

in a proceeding before a foreign tribunal.




                                             10
             3. Interested Person

      The Court next considers whether Reiko is an “interested person” within the

meaning of the statute. Section 1782 provides that the district court may issue an

order for discovery “upon the application of any interested person.” 28 U.S.C.

§ 1782(a). In Intel, the Supreme Court provided, “[n]o doubt litigants are included

among, and may be the most common example of, the ‘interested person[s]’ who

may invoke § 1782.” 542 U.S. at 256.

      In this case, Reiko meets the “any interested person” standard of § 1782(a)

because she is a party in the divorce proceedings pending before the Tokyo High

Court. Reiko thus has a significant interest in obtaining judicial assistance and

satisfies this element.

      C. Discretionary Factors

      As set forth in the previous section, the Court has concluded that Reiko has

met the statutory requirements of § 1782(a). However, a district court is not

required to grant a § 1782(a) application simply because it has the authority to do

so. Id. at 264. Rather, once the statutory requirements are met, a district court has

discretion to determine whether, and to what extent, to honor a request for

assistance under § 1782. See id. If the district court permits discovery under

§ 1782, it “may prescribe the practice and procedure, which may be in whole or part

the practice and procedure of the foreign country,” for taking testimony or

producing documents. 28 U.S.C § 1782(a). The district court should consider the

statute’s goals discussed supra at 6.




                                         11
      Applying the Intel factors to this case, the Court concludes that Reiko’s

application should be granted.

             1. Jurisdictional Reach of Foreign Tribunal

      The first Intel factor provides:

      when the person from whom discovery is sought is a participant in the
      foreign proceeding . . . , the need for § 1782(a) aid generally is not as
      apparent as it ordinarily is when evidence is sought from a
      nonparticipant in the matter arising abroad. A foreign tribunal has
      jurisdiction over those appearing before it, and can itself order them to
      produce evidence . . . . In contrast, nonparticipants in the foreign
      proceeding may be outside the foreign tribunal’s jurisdictional reach;
      hence, their evidence, available in the United States, may be
      unobtainable absent § 1782(a) aid.

Intel, 542 U.S. at 264. Here, the material sought to be subpoenaed may not be

accessible by means other than § 1782, because none of the subpoena targets is a

party to the pending litigation in Japan and thus may not be within the Japanese

courts’ jurisdictional reach. This factor favors allowing Reiko to obtain the

discovery she seeks.

             2. Nature and Receptivity of Foreign Tribunal

      The second Intel factor provides that a district court ruling on a § 1782(a)

request may consider “the nature of the foreign tribunal, the character of the

proceedings underway abroad, and the receptivity of the foreign government or the

court or agency abroad to U.S. federal-court judicial assistance.” Id. Notably,

however, a district court’s production-order authority is not limited to “materials

that could be discovered in the foreign jurisdiction if the materials were located

there.” Id. at 260. Absent objection to U.S. federal-court judicial assistance, such a




                                          12
categorical restriction would undermine § 1782(a)’s objective to assist foreign

tribunals in obtaining relevant information that is unavailable under their own

laws. Id. at 261–62.

      Reiko posits—and her Japanese counsel corroborates—that “Japanese courts

will accept and consider evidence gathered in foreign jurisdictions,” citing Articles

184 and 186 of the Japanese Code of Civil Procedure. See Pet. Memo. at 8–9;

Shiraki Aff. at ¶¶ 11–12. Reiko and her counsel also point to Article 297 and

Chapter 4 of the Japanese Code as authorization for courts to accept new evidence

on appeal. See Pet. Memo. at 9; Shiraki Aff. at ¶ 10. Former Judge Otsuka, Reiko’s

other legal expert, similarly maintains that the Tokyo High Court “will be receptive

to [evidence] so long as [it] is relevant.” See Reply at 7; Otsuka Aff. at ¶ 6.

      Reiko has provided sufficient evidence that Japanese courts could entertain a

request to consider the newly discovered evidence once produced by the targets. See

Grupo Qumma, 2005 WL 937486, at *3 (applicant need only have a “fair argument

that it should be given the opportunity to ask the [foreign] court to reconsider.

[Applicant] would still use the [new] evidence to try to persuade the [foreign] court

to change its ruling and accept the evidence as ‘supervening’ evidence.”).

      In his opposition, Takeo directs the Court’s attention to the fact that Reiko

had previously sought similar evidence in a discovery request made to the Tokyo

Family Court, which declined to grant it. In light of this fact, Takeo argues that

“the U.S. court’s assistance” in allowing Reiko to seek evidence that the Tokyo




                                           13
Family Court did not allow “may offend the Japanese judicial system.” See Opp. at

10. 2

        However, the Court need not decide whether the documents will be

admissible in Japan to be discoverable here—the decision on admissibility is better

suited for the Japanese courts. See Brandi-Dohrn v. IKB Deutsche Industriebank

AG, 673 F.3d 76, 82 (2d Cir. 2012) (“Accordingly, as a district court should not

consider the discoverability of the evidence in the foreign proceeding, it should not

consider the admissibility of evidence in the foreign proceeding in ruling on

a section 1782 application.”) (emphasis in original). The Second Circuit has made

clear that district courts should avoid undertaking “an extensive examination of

foreign law” that would likely lead to a “superficial” ruling based on “a battle-by-

affidavit of international legal experts.” Euromepa, 51 F.3d at 1099. Thus, courts

should only find that the requested material would not be discoverable in the

foreign proceeding if the opponent of the § 1782 application presents “authoritative

proof” in the form of a “judicial, executive or legislative declaration” from the forum

country “that specifically address the use of evidence gathered under foreign

procedures.” Id. at 1100. See In re Application of OOO Promnefstroy, No. M19-99

(RJS), 2009 WL 3335608, at *7 (S.D.N.Y. Oct. 15, 2009) (“[C]ourts must look for

‘authoritative proof’ that the foreign jurisdiction would reject the § 1782

assistance.”) (citing Euromepa, 51 F.3d at 1100); In re Application of



2Takeo highlights this fact in addressing the third Intel factor, but the Court
construes his claim as bearing on the second Intel factor.


                                          14
Gemeinschaftspraxis Dr. Med. Schottdorf, No. M19-99 (BSJ), 2006 WL 3844464, at

*6 (S.D.N.Y. Dec. 29, 2006) (same).

      By contrast, proof resting on equivocal interpretations of foreign policy or law

generally provides an insufficient basis to deny discovery. See, e.g., Grupo

Qumma, 2005 WL 937486, at * 3 (granting § 1782 discovery application where

foreign court’s receptiveness to discovery in dispute). Rather, in such cases the

Second Circuit has instructed that district courts generally should err on the side of

permitting the requested discovery. See Euromepa, 51 F.3d at 1101. Such a liberal

construction owes to the availability of corrective measures abroad; for example, the

foreign tribunal may simply choose to exclude or disregard the discovered material

should that tribunal find that the district court overstepped its bounds in ordering

the discovery. See Euromepa, 51 F.3d at 1101; Grupo Qumma, 2005 WL 937486, at

*3.

      Here, Takeo relies on the decision of the Tokyo Family Court—which denied

Reiko’s discovery request—to argue that that court’s sovereignty would be

undermined, and its decision effectively overruled, if discovery were now permitted.

Yet the Tokyo Family Court denied Reiko’s request without providing any

explanation. The Court therefore cannot say that its decision constitutes

authoritative proof that Japanese courts would reject evidence gathered with the

assistance of discovery under § 1782, or that the refusal to order further disclosure

from Tokyo signals a “lack of receptivity” to “U.S. federal-court judicial assistance”

such that the Court should use its discretion to deny Reiko’s request for discovery.




                                          15
See Intel, 542 U.S. at 262 (“A foreign tribunal’s reluctance to order production of

materials present in the United States . . . may signal no resistance to the receipt of

evidence gathered pursuant to § 1782(a).”).

      The Court also declines to undertake a “speculative foray,” Euromepa, 51

F.3d at 1099–1100, into unfamiliar legal territory in an attempt to determine the

extent to which a Japanese court would be receptive to evidence gathered pursuant

to outside discovery assistance under § 1782. Because Takeo has not offered

“authoritative proof” that the Tokyo High Court would not be receptive to the

discovery requested, and because the Japanese court can protect itself from the

effects of any unwanted discovery by simply refusing to admit the evidence, the

Court concludes that the second factor does not weigh against an exercise of

discretion in Reiko’s favor.

             3. Attempt to Circumvent Foreign Proof-Gathering
                Restrictions and Policies

      The third Intel factor seeks to identify “attempt[s] to circumvent foreign

proof-gathering restrictions or other policies of a foreign country or the United

States.” Intel, 542 U.S. at 264–65. However, § 1782 “contains no foreign-

discoverability requirement.” Mees v. Buiter, 793 F.3d 291, 303 (2d Cir. 2015).

Indeed, “nothing in the text of [Section] 1782 limits a district court’s production-

order authority to materials that could be discovered in the foreign jurisdiction if

the materials were located there.” Intel, 542 U.S. at 260. Thus, to demonstrate

circumvention, Takeo must illustrate not merely that the requested documents are




                                           16
not obtainable through Japanese procedures, but that Reiko is engaged in a bad

faith endeavor to misuse § 1782.

      For the same reason he argues that Japanese courts would not be receptive to

U.S. federal-court judicial assistance, Takeo presses the point that Reiko is

attempting to circumvent Japanese proof-gathering restrictions because her request

for discovery failed in Japan and she is now using § 1782 to avoid the Tokyo Family

Court’s unfavorable discovery decision. See Opp. at 10. He further speculates that

the Tokyo Family Court was “satisfied with [his] record producing.” See id. at 8.

Reiko counters that the Tokyo Family Court denied her application “without

explanation and the reason could be any number of concerns.” See Reply at 6. On

the present record, the Court does not accept Takeo’s assessment. It is unclear

whether the Japanese court had the authority to order discovery from non-parties

who reside outside the court’s jurisdiction, and resort to § 1782 may be the only

avenue by which Reiko can obtain the discovery she seeks. Reiko’s request for

assistance may therefore reflect a reasonable effort to overcome a technical

discovery limitation.

      Takeo also argues that Reiko had ample time to seek further relief in Japan

if she wished, and that failing to exercise rights available in Japan and then

rushing to the United States for last-minute relief constitutes an end-run around

foreign proof-gathering restrictions. See Opp. at 10–11 (citing Aventis Pharma v.

Wyeth, No. M-19-70 (DAB), 2009 WL 3754191, at *1 (S.D.N.Y. Nov. 9, 2009)). This

argument is without merit. As an initial matter, Aventis Pharma is distinguishable




                                          17
in that the applicant there “never sought the § 1782 documents in the [foreign]

tribunal,” which apparently had jurisdictional reach over these documents, 2009

WL 3754191, at *1, whereas Reiko had already asked a court to order additional

discovery. It is true that Reiko received an adverse decision. However, there is no

indication that the Tokyo Family Court had jurisdictional reach over the

documents. Moreover, the Tokyo High Court may come to a different conclusion

from the Tokyo Family Court on this discovery issue.

      In any event, § 1782 does not contain an exhaustion requirement that would

impose upon an applicant a duty to first seek the requested discovery from the

foreign court. See Malev, 964 F.2d at 100. The fact that Reiko requested relief

under § 1782 without seeking further relief in Japan therefore does not suggest that

in doing so Reiko was attempting to circumvent the rules of the foreign tribunal. In

addition, as discussed above, Takeo has not offered “authoritative proof” that

Japanese law prohibits either the gathering of evidence pursuant to § 1782 or its

subsequent use or admission, and the Japanese court is free to protect any relevant

policies by declining to admit any evidence gathered pursuant to means it deems

unacceptable. Finally, actually knowing what information the subpoena targets

possess will likely help the Tokyo High Court determine its relevancy.

      The Court therefore declines to hold that Reiko’s request amounts to an

attempt to side-step proof-gathering or other restrictions in the Japanese

proceedings.




                                         18
              4. Unduly Intrusive or Burdensome Request

      The final Intel factor asks courts to be mindful of overly intrusive or

burdensome discovery requests. Intel, 542 U.S. at 264–65. “[A] district court

evaluating a [Section] 1782 discovery request should assess whether the discovery

sought is overbroad or unduly burdensome by applying the familiar standards of

Rule 26 of the Federal Rules of Civil Procedure.” Mees, 793 F.3d at 302.

Furthermore, the Second Circuit has instructed that “it is far preferable for a

district court to reconcile whatever misgivings it may have about the impact of its

participation in the foreign litigation by issuing a closely tailored discovery order

rather than by simply denying relief outright.” Euromepa, 51 F.3d at 1101; see also

Malev, 964 F.2d at 102 (Section 1782 and Federal Rule of Civil Procedure 26 furnish

district courts with broad discretion to impose reasonable limitations upon

discovery).

      Takeo insists that Reiko has “obtained all necessary information within the

jurisdiction of Japan” since he disclosed his financial information “in compliance

with the scope set forth by the [Tokyo Family] Court.” See Opp. at 4, 7. Takeo thus

objects to the scope of the subpoenas, arguing that they are unduly burdensome

because Reiko seeks broad discovery from five entities across 22 years, “nearly 14

extra years after their date of separation” and “even beyond the date of the divorce

judgment rendered by the Tokyo Family Court.” See Opp. at 11–12. Reiko

maintains that the proposed subpoenas seek information never provided by Takeo

and are narrowly tailored. See Pet. Memo at 1; Reiko Aff. at ¶ 13; Reply at 8.




                                           19
        Reiko’s allegations concerning Takeo’s purportedly secreted assets are

plausible enough for the Court to conclude that the proposed subpoenas could

uncover information that would bear on her appeal of the Tokyo Family Court’s

divorce judgment. Indeed, the subpoenaed parties are uniquely positioned to

provide corroborating information. Given that it appears the Tokyo High Court can

consider “all circumstances” up to the time of oral argument, the Court does not

believe any temporal limitation to the scope of the subpoenas is appropriate at this

time.

        Finally, in reviewing the proposed subpoenas, the Court does not believe that

they are unduly intrusive or burdensome. It appears disingenuous for Takeo to

protest the burden of the requests addressed to the subpoena targets when none of

them have intervened (though they have all been served with the Application). In

any event, nothing in the Court’s opinion precludes these entities from filing

objections to the subpoenas, which would permit further tailoring on a per-request

basis. As § 1782(a) provides that discovery conducted pursuant to the statute must

comply with the Federal Rules of Civil Procedure unless otherwise directed by the

Court, and Reiko’s proposed subpoenas provide the text of Rule 45(c)–(d), the Court

is persuaded that this will further the “twin aims” of the statute while encouraging

a targeted approach to discovery.




                                          20
                                 III. CONCLUSION

      For the foregoing reasons, the Court finds that the statutory requirements of

§ 1782 have been satisfied and that the discretionary factors weigh in favor of

allowing Reiko’s request for discovery. Accordingly, the Application is granted.

      SO ORDERED.

Dated: June 3, 2019
       New York, New York




                                         21
